                Case 19-11743-JTD              Doc 815-1        Filed 06/11/21        Page 1 of 4




      PARTIES RECEIVING THIS OMNIBUS OBJECTION TO CLAIMS SHOULD
       LOCATE THEIR NAMES AND CLAIM(S) ON EXHIBIT 1 TO EXHIBIT A,
                 ATTACHED TO THIS OMNIBUS OBJECTION.
                      ————————————————
     YOUR RIGHTS MAY BE AFFECTED BY THIS OMNIBUS OBJECTION AND BY
    ANY FURTHER OBJECTION THAT MAY BE FILED AGAINST YOUR CLAIM(S).


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.               Objection Deadline: June 28, 2021, at 4:00 p.m. ET
                                                            Hearing Date: July 22, 2021, at 10:00 a.m. ET

                NOTICE OF LIQUIDATING TRUSTEE’S SIXTH OMNIBUS
                OBJECTION (NON-SUBSTANTIVE) TO CERTAIN CLAIMS
              (LATE CLAIMS, STOCK CLAIMS, AND NO SUPPORT CLAIMS)

                  PLEASE TAKE NOTICE that on June 11, 2021, Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”),

filed the Liquidating Trustee’s Sixth Omnibus Objection (Non-Substantive) to Certain Claims

(Late Claims, Stock Claims, and No Support Claims) (the “Objection”) with the United States

Bankruptcy Court for the District of Delaware located at 824 North Market Street, Wilmington,

Delaware 19801 (the “Bankruptcy Court”). A copy of the Objection is attached hereto.

                  Your claim(s) may be modified or disallowed as a result of the Objection.

Therefore, you should read the attached Objection carefully.

                  PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE

AFFECTED BY THE OBJECTION AND BY ANY FURTHER CLAIM OBJECTION


1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
               Case 19-11743-JTD       Doc 815-1      Filed 06/11/21     Page 2 of 4




THAT MAY BE FILED BY THE TRUST OR OTHERWISE. THE RELIEF SOUGHT

HEREIN IS WITHOUT PREJUDICE TO THE TRUST’S RIGHTS TO PURSUE

FURTHER OBJECTIONS AGAINST YOUR CLAIM(S) SUBJECT TO THE OBJECTION

IN ACCORDANCE WITH APPLICABLE LAW AND APPLICABLE ORDERS OF THE

BANKRUPTCY COURT.

                 PLEASE TAKE FURTHER NOTICE that if the holder of a claim that is the

subject of the Objection wishes to respond to the Objection, the holder must file a written response

with: (i) Office of the Clerk of the United States Bankruptcy Court for the District of Delaware:

824 North Market Street, 3rd Floor, Wilmington, Delaware 19801; and (ii) Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899 (Attn:

Peter J. Keane, Esq., email: pkeane@pszjlaw.com) so as to be received on or before June 28,

2021, at 4:00 p.m. (prevailing Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that responses to the Objection must

contain, at minimum, the following: (a) a caption setting forth the name of the Bankruptcy Court,

the above-referenced case number, and the title of the Objection to which the Response is directed;

(b) the name of the claimant, his/her/its claim number, and a description of the basis for the

classification and amount of the claim; (c) the specific factual basis and supporting legal argument

upon which the claimant will rely in opposing this Objection; (d) any supporting documentation,

to the extent it was not included with the proof of claim previously filed with the clerk or claims

agent, upon which the claimant will rely to support the basis for classification and amounts asserted

in the proof of claim; and (e) the name, address, email address, telephone number, and fax number

of the person(s) (which may be the claimant or the claimant’s legal representative) with whom

counsel for the Trust should communicate with respect to the claim or the Objection and who




DOCS_DE:234650.1 65988/003                       2
               Case 19-11743-JTD       Doc 815-1      Filed 06/11/21      Page 3 of 4




possesses authority to reconcile, settle, or otherwise resolve the Objection to the disputed claim on

behalf of the claimant.

                 PLEASE TAKE FURTHER NOTICE that if no response to the Objection is

timely filed and received in accordance with the above procedures, an order may be entered

sustaining the Objection without further notice or a hearing. If a response is properly filed, served

and received in accordance with the above procedures and such response is not resolved, a hearing

to consider such response and the Objection will be held before The Honorable John T. Dorsey,

United States Bankruptcy Judge for the District of Delaware, at the Bankruptcy Court, 824 North

Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801 on July 22, 2021, at

10:00 a.m. (prevailing Eastern Time) (the “Hearing”). Only a response made in writing and

timely filed and received will be considered by the Bankruptcy Court at the Hearing.




DOCS_DE:234650.1 65988/003                       3
            Case 19-11743-JTD   Doc 815-1   Filed 06/11/21    Page 4 of 4




             IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE,

THE BANKRUPTCY COURT MAY SUSTAIN THE OBJECTION WITHOUT FURTHER

NOTICE OR HEARING.

Dated: June 11, 2021                 PACHULSKI STANG ZIEHL & JONES LLP


                                     /s/ Michael R. Seidl
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Shirley S. Cho (admitted pro hac vice)
                                     Michael R. Seidl (DE Bar No. 3889)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 N. Market Street, 17th Floor
                                     P O Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email: bsandler@pszjlaw.com
                                             scho@pszjlaw.com
                                             mseidl@pszjlaw.com
                                             crobinson@pszjlaw.com
                                             pkeane@pszjlaw.com

                                     Counsel for the Liquidating Trustee
